HORTON, J.,
dissenting: The majority negates the effect of RSA 264:15, I, on coverage of an automobile principally garaged in this State by invoking conflict of laws rules to import the Massachusetts law regulating coverage for the risk. The majority finds an implicit choice of law in the policy and finds that, by the nature of the garage policy coverage, all covered risks, or at least in totality the dominant risk, is a Massachusetts risk. From this analysis, the majority insulates the coverage afforded from New Hampshire regulation of a uniquely New Hampshire piece of that risk. I disagree with both the principle of, and the analysis supporting, the majority position, and respectfully dissent, voting to affirm the trial court.
The policy of insurance at issue is a garage liability policy. Such a policy “embraces a multiplicity of hazards,” Peerless Ins. Co. v. Gould, 103 N.H. 134, 137, 166 A.2d 462, 464 (1960) (quotation omitted), many of which must be anticipated to be extraterritorial as well as territorial (e.g., demonstrator vehicles, loaners, transport). The policy at issue does not contain an express choice of law provision, nor does it contain the broad extraterritorial coverage language common to many policies. As the majority notes, it makes frequent reference to Massachusetts law and was clearly written for a Massachusetts corporation as the primary insured. This does not trigger an implied choice of law, or insulation from extraterritorial regulation for all purposes. The policy adverts to its extraterritorial reach and attempts to structure coverage liability, acknowledging the propriety and effect of foreign regulation — as to Coverages B (bodily injury liability) and C (property damage liability) at page 11 (Condition II-8), and as to Part V (uninsured motorist) in the Uninsured Motorists Coverage endorsement, page 1. Reading the *667policy as a whole, I would find no implied choice of law, nor would I find any contractual territorial insulation.
Nor would I adopt a theory of dominant risk. The policy at issue affords coverage to a bundle of risks. It is probable that most of the risks in the bundle are uniquely Massachusetts risks, but it is apparent that some of the risks are extraterritorial, and some are uniquely foreign. Where the insured risk is a demonstrator vehicle assigned to a salesman who is resident in a foreign jurisdiction and garages the vehicle in that jurisdiction, the risk is uniquely foreign. The risk is governed by the vehicle, Turner v. St. Paul Prop. & Liab. Ins. Co., 141 N.H. 27, 29, 676 A.2d 109, 111 (1996), and, although the bulk of the risks reside in Massachusetts, we look to the New Hampshire risk separately. Consolidated Mut. Cas. Co. v. Radio Foods Co., 108 N.H. 494, 497, 240 A.2d 47, 49 (1968). I find nothing in the policy, or in the structure or nature of coverage, that would justify straying from these rules and deciding all coverage issues in the bundle based on some principle of totality.
As to this New Hampshire risk, and where we have New Hampshire residents rightfully in possession of the insured vehicle, principally garaging the vehicle in New Hampshire, and suffering uninsured damage from a New Hampshire accident with the insured vehicle, I would hold that RSA 264:15, I, controls and the policy must provide the minimum uninsured motorist coverage mandated by the statute.